UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.1) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ALERE INC. (Name of Registrant as Specified in Its Charter) COPPERSMITH CAPITAL MANAGEMENT, LLC COPPERSMITH VALUE PARTNERS, LLC JEROME J. LANDE CRAIG ROSENBLUM SCOPIA LONG LLC SCOPIA PARTNERS QP LLC SCOPIA PX, LLC SCOPIA PARTNERS LLC SCOPIA WINDMILL FUND, LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA CAPITAL GP LLC SCOPIA CAPITAL MANAGEMENT LLC MATTHEW SIROVICH JEREMY MINDICH CURT R. HARTMAN THEODORE E. MARTIN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED JUNE 24, 2013 COPPERSMITH CAPITAL MANAGEMENT, LLC June , 2013 Dear Fellow Alere Stockholder: Coppersmith Capital Management, LLC (“Coppersmith Capital”) and the other participants in this solicitation (collectively, the “Coppersmith Group” or “we”) are the beneficial owners of an aggregate of [5,083,058] shares of Common Stock, par value $0.001 per share, of Alere Inc., a Delaware corporation (“Alere” or the “Company”).For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company (the “Board”) is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held on Wednesday, August 7, 2013 at 12:30 p.m., local time, at the Emerging Enterprise Center at Foley Hoag LLP located at 1000 Winter Street, Suite 4000, Waltham, Massachusetts 02451, to: 1. Vote upon the election of the Coppersmith Group’s three director nominees, Curt R. Hartman, Theodore E. Martin and Jerome J. Lande (the “Nominees”), to the Board in opposition to three of the Company’s four director nominees to serve until the 2014 annual meeting of stockholders and until their respective successors are duly elected and qualified; 2. Approve an increase to the number of shares of common stock available for issuance under the Alere Inc. 2010 Stock Option and Incentive Plan by 2,000,000, from 5,153,663 to 7,153,663; 3. Approve option grants to certain of the Company’s executive officers; provided that, even if this proposal is approved by stockholders, the Company does not intend to implement this proposal unless Proposal 2 is also approved; 4. Approve an increase to the number of shares of common stock available for issuance under the Alere Inc. 2001 Employee Stock Purchase Plan by 1,000,000, from 3,000,000 to 4,000,000; 5. Ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending December31, 2013; 6. Hold an advisory vote on executive compensation; and 7. Conduct such other business as may properly come before the Annual Meeting and at any adjournment or postponement thereof. We are seeking your support at the Annual Meeting to elect three director candidates to ensure that the interests of the stockholders, the true owners of the Company, are appropriately represented in the boardroom.The Board is currently composed of ten directors.At the 2012 annual meeting of stockholders of the Company, stockholders approved an amendment to the Company’s Amended and Restated Certificate of Incorporation to phase in the declassification of the Board and provide for the election of directors for terms expiring at the next annual meeting of stockholders starting at the Annual Meeting.Accordingly, we believe that the terms of four directors expire at the Annual Meeting.To the extent that four directors are up for election at the Annual Meeting, stockholders who vote on the enclosed [COLOR] proxy card will also have the opportunity to vote for the candidates who have been nominated by the Company other than , and .Stockholders will therefore be able to vote for the total number of directors up for election at the Annual Meeting.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as a director if any of our Nominees are elected. We are not seeking control of the Board.If elected, our Nominees will represent a minority of the members of the Board and therefore it is not guaranteed that they will have the ability to enhance stockholder value.We hope that this election contest will result in , and NOT being elected to the Board and will send a strong message to the remaining incumbent directors that stockholders are not satisfied with the Company’s stock and operating performance. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed [COLOR] proxy card today.The attached Proxy Statement and the enclosed [COLOR] proxy card are first being furnished to the stockholders on or about , 2013. If you have already voted a proxy card furnished by the Company’s management, you have every right to change your votes by signing, dating and returning a later dated proxy card or by voting in person at the Annual Meeting. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc. (“MacKenzie Partners”), which is assisting us, at their address and toll-free numbers listed below. Thank you for your support, Coppersmith Capital Management, LLC If you have any questions, require assistance in voting your [COLOR] proxy card, or need additional copies of the Coppersmith Group’s proxy materials, please call MacKenzie Partners, Inc. at the phone numbers or email listed below. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting The attached Proxy Statement and [COLOR] proxy card are available at www.Stockholderdocs.com/ALR ANNUAL MEETING OF STOCKHOLDERS OF ALERE INC. PROXY STATEMENT OF COPPERSMITH CAPITAL MANAGEMENT, LLC PLEASE SIGN, DATE AND MAIL THE ENCLOSED [COLOR] PROXY CARD TODAY Coppersmith Capital Management, LLC (“Coppersmith Capital”), Coppersmith Value Partners, LLC (“Coppersmith Value”), Jerome J. Lande, Craig Rosenblum, Scopia Long LLC (“Scopia Long”), Scopia Partners QP LLC (“Scopia QP LLC”), Scopia PX, LLC (“Scopia PX”), Scopia Partners LLC (“Scopia Partners”), Scopia Windmill Fund, LP (“Scopia Windmill”), Scopia International Master Fund LP (“Scopia International”), Scopia PX International Master Fund LP (“Scopia PX International”), Scopia LB LLC (“Scopia LB”), Scopia Capital GP LLC (“Scopia Capital”), Scopia Capital Management LLC (“Scopia Management”), Matthew Sirovich, Jeremy Mindich, Curt R. Hartman and Theodore E. Martin (collectively, the “Coppersmith Group” or “we”) are significant stockholders of Alere Inc., a Delaware corporation (“Alere” or the “Company”), owning approximately [6.3]% of the outstanding shares of common stock, $0.001 par value per share (the “Common Stock”), of the Company.We are seeking to change a minority of the Board of Directors of the Company (the “Board”) because we believe the Board must be reconstituted to ensure that the interests of the stockholders, the true owners of Alere, are appropriately represented in the boardroom.We have nominated directors who have strong, relevant backgrounds and who are committed to fully exploring all opportunities to unlock stockholder value. We are seeking your support at the annual meeting of stockholders scheduled to be held on Wednesday, August 7, 2013 at 12:30 p.m., local time, at the Emerging Enterprise Center at Foley Hoag LLP located at 1000 Winter Street, Suite 4000, Waltham, Massachusetts 02451 (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”), to: 1. Vote upon the election of the Coppersmith Group’s three director nominees, Curt R. Hartman, Theodore E. Martin and Jerome J. Lande (the “Nominees”), to the Board in opposition to three of the Company’s four director nominees to serve until the 2014 annual meeting of stockholders and until their respective successors are duly elected and qualified; 2. Approve an increase to the number of shares of Common Stock available for issuance under the Alere Inc. 2010 Stock Option and Incentive Plan (the “2010 Stock Option and Incentive Plan”) by 2,000,000, from 5,153,663 to 7,153,663; 3. Approve option grants to certain of the Company’s executive officers; the Company has indicated that, even if this proposal is approved by stockholders, it does not intend to implement this proposal unless Proposal 2 is also approved; 4. Approve an increase to the number of shares of Common Stock available for issuance under the Alere Inc. 2001 Employee Stock Purchase Plan (the “2001 Employee Stock Purchase Plan”) by 1,000,000, from 3,000,000 to 4,000,000; 5. Ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending December31, 2013; 6. Hold an advisory vote on executive compensation; and 7. Conduct such other business as may properly come before the Annual Meeting. We are seeking your support at the Annual Meeting to elect three director candidates to ensure that the interests of the stockholders, the true owners of the Company, are appropriately represented in the boardroom.The Board is currently composed of ten directors.At the 2012 annual meeting of stockholders of the Company, stockholders approved an amendment to the Company’s Amended and Restated Certificate of Incorporation to phase in the declassification of the Board and provide for the election of directors for terms expiring at the next annual meeting of stockholders starting at the Annual Meeting.Accordingly, we believe that the terms of four directors expire at the Annual Meeting.To the extent that four directors are up for election at the Annual Meeting, stockholders who vote on the enclosed [COLOR] proxy card will also have the opportunity to vote for the candidates who have been nominated by the Company other than , and .Stockholders will therefore be able to vote for the total number of directors up for election at the Annual Meeting.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as a director if any of our Nominees are elected. This Proxy Statement and the enclosed [COLOR] proxy card are first being furnished to stockholders on or about June , 2013. As of the date hereof, the members of the Coppersmith Group collectively own an aggregate of [5,083,058] shares of Common Stock.We intend to vote such shares of Common Stock FOR the election of the Nominees, [in a manner consistent with the recommendation of Institutional Shareholder Services Inc. (“ISS”), a leading proxy advisory firm,] with respect to the approval of an increase to the number of shares of Common Stock available for issuance under the 2010 Stock Option and Incentive Plan, [in a manner consistent with the recommendation of ISS] with respect to the approval of option grants to certain of the Company’s executive officers, [in a manner consistent with the recommendation of ISS] with respect to the approval of an increase to the number of shares of Common Stock available for issuance under the 2001 Employee Stock Purchase Plan, FOR the ratification of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending December31, 2013, and [in a manner consistent with the recommendation of ISS with respect to] the advisory vote on executive compensation, as described herein. The Company has set the close of business on June 14, 2013 as the record date for determining stockholders entitled to notice of and to vote at the Annual Meeting (the “Record Date”).The mailing address of the principal executive offices of the Company is 51 Sawyer Road, Suite 200, Waltham, Massachusetts 02453.Stockholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to the Company, as of the Record Date, there were shares of Common Stock outstanding, each of which is entitled to one vote on each matter considered at the Annual Meeting. THIS SOLICITATION IS BEING MADE BY THE COPPERSMITH GROUP AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS SET FORTH IN THIS PROXY STATEMENT.SHOULD OTHER MATTERS, WHICH THE COPPERSMITH GROUP IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED [COLOR] PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. 2 THE COPPERSMITH GROUP URGES YOU TO SIGN, DATE AND RETURN THE [COLOR] PROXY CARD IN FAVOR OF THE ELECTION OF OUR NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE ON EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED [COLOR] PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This Proxy Statement and our [COLOR] proxy card are available at www.Stockholderdocs.com/ALR 3 IMPORTANT Your vote is important, no matter how few shares of Common Stock you own.We urge you to sign, date, and return the enclosed [COLOR] proxy card today to vote FOR the election of our Nominees. · If your shares of Common Stock are registered in your own name, please sign and date the enclosed [COLOR] proxy card and return it to Coppersmith Capital Management, LLC, c/o MacKenzie Partners, Inc. in the enclosed postage-paid envelope today. · If your shares of Common Stock are held in a brokerage account or bank, you are considered the beneficial owner of the shares of Common Stock, and these proxy materials, together with a [COLOR] voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote.Your broker cannot vote your shares of Common Stock on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our Nominees only on our [COLOR] proxy card.So please make certain that the latest dated proxy card you return is the [COLOR] proxy card. If you have any questions, require assistance in voting your [COLOR] proxy card, or need additional copies of the Coppersmith Group’s proxy materials, please call MacKenzie Partners, Inc. at the phone numbers or email listed below. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 3 BACKGROUND TO SOLICITATION The following is a chronology of events leading up to this proxy solicitation: · On November 8, 2012, Coppersmith Capital contacted the Company attempting to schedule a meeting with the Chairman, Chief Executive Officer and President of Alere, Ronald Zwanziger. Coppersmith Capital was told it would first need to speak with Alere’s Vice President, Finance, Jon Russell and then a meeting with Mr. Zwanziger could be arranged. · On November 16 and November 20, 2012, Coppersmith Capital held conference calls with Mr. Russell to discuss the Company’s fundamentals and strategy, including Coppersmith Capital’s views regarding opportunities to improve Alere’s valuation. · On November 30, 2012, Coppersmith Capital once again requested a meeting with Mr. Zwanziger. · On December 6, 2012 Coppersmith Capital was informed by the Company that Mr. Zwanziger’s schedule would not permit a meeting. Coppersmith Capital then requested a conference call with Mr. Zwanziger. · On December 18, 2012, Coppersmith Capital repeated its request for a conference call with Mr. Zwanziger. The Company informed Coppersmith Capital that Mr. Zwanziger’s schedule did not allow for a conference call at this time but they would be back in touch when his schedule allowed. · On January 24, 2013, Coppersmith Capital again reached out to the Company to try and schedule a meeting with Mr. Zwanziger. · On January 29, 2013, the Company informed Coppersmith Capital that Mr. Zwanziger was not willing to meet, but a meeting with Mr. Russell could be scheduled. · On March 6, 2013, Scopia Management met with Mr. Russell at a conference in New York to discuss Alere’s business. · On March 8, 2013, Coppersmith Capital held a conference call with Mr. Russell to discuss recent results and operations and express its concerns about the Company’s strategy. · On March 14, 2013, the Company informed Coppersmith Capital that Mr. Zwanziger was now willing to meet. · Also on March 14, 2013, Scopia Management had a conference call with Mr. Russell to discuss Alere’s business, recent financial results and strategy. · On April 1, 2013, members of the Coppersmith Group met with Mr. Zwanziger, David A. Teitel, Chief Financial Officer, and Mr. Russell (via teleconference) at the Company’s offices. During the meeting, the parties discussed the Company’s operations and strategy and Coppersmith Capital expressed its disagreement with certain aspects of the Company’s strategy. · On April 11, 2013, Coppersmith Capital held a conference call with Mr. Zwanziger, Mr. Teitel and Mr. Russell. During the conference call, Coppersmith Capital informed the Company of its intentions to nominate director candidates for election to the Board at the Annual Meeting in compliance with the Company’s Bylaws and the applicable deadline of April 12, 2013 for the submission of shareholder nominations.Coppersmith Capital further informed the Company that it would not immediately make its nominations public in order to facilitate a constructive dialogue with the Company. 4 · On April 12, 2013, an affiliate of Coppersmith Capital delivered a letter to the Company (the “Nomination Letter”) nominating the Nominees for election to the Board at the Annual Meeting. · On April 30, 2013, members of the Coppersmith Group met with Mr. Zwanziger, Mr. Teitel and Mr. Russell (via teleconference) at Coppersmith Capital’s offices in New York (the “April 30 Meeting”).During the meeting, the parties discussed the financial condition and prospects of Alere as well as Coppersmith Capital’s views regarding the issues facing the Company and the need for change in the composition of the Board.In the course of the meeting, Mr. Zwanziger summarily dismissed the qualifications of the Nominees and indicated that the Nominating and Corporate Governance Committee of the Board (the “Nominating Committee”) would not consider their addition to the Board. · On May 3, 2013, Coppersmith Capital received a letter from Company’s counsel (the “Company’s May 3 Letter”) asking Coppersmith Capital to submit each of its three highly-qualified Nominees for interviews by the Nominating Committee purportedly as part of its evaluation of director candidates in connection with the Annual Meeting. · On May 8, 2013, the Coppersmith Group filed a Schedule 13D disclosing an aggregate stake of 5.8% of the outstanding shares of Common Stock of Alere. · Also on May 8, 2013, Coppersmith Capital delivered a letter to Mr. Zwanziger expressing strong disappointment at the management and Board’s failure to address the numerous issues facing Alere or to engage in a constructive dialogue with Coppersmith Capital regarding the clear and compelling need for change in the composition of the Board. In the letter, Coppersmith Capital expressed its concern with Alere’s continued depressed valuation and poor stock performance and criticized management for its apparent commitment to remaining a heavily-leveraged, inefficient and disparate organization with a continuously failing experiment in health management.Coppersmith Capital dismissed the steps the Board had announced to address Alere’s undervaluation and underperformance as an incoherent series of half-measures, none of which suggest the seriousness needed to restore Alere’s credibility as a public company. Coppersmith Capital stated its view that for Alere to thrive as a public company and achieve fair value it must undergo a comprehensive strategic and operational rationalization. The letter explained that a comprehensive strategic rationalization must begin with the divestiture or shut-down of the Health Information Solutions division (“HIS”, or the “Former Health Management Division”).Coppersmith Capital also stated that comprehensive operational rationalization is required to reverse the worrisome trajectory of diminishing organic growth and margins in the core diagnostics division, and to produce the integration synergies that have not been realized. Coppersmith Capital expressed its view that maximizing Alere’s value requires independent thinking and analytical rigor that the incumbent Board lacks.Accordingly, Coppersmith Capital announced its intention to solicit proxies for the election of its three independent, highly-qualified candidates, including two healthcare industry veterans with high-level operational or board experience at leading, large-cap medical products companies and a direct stockholder representative. Coppersmith Capital concluded that it remains open to a constructive dialogue with the management and Board regarding Board composition and maximizing value at Alere. · On May 10, 2013, Coppersmith Capital delivered a letter to the Company’s Corporate Secretary in response to the Company’s May 3 Letter, expressing its surprise at the request for interviews given Mr. Zwanziger’s statements during the April 30 Meeting.Coppersmith Capital noted that the qualifications of the Nominees should be apparent from the information provided in the Nomination Letter which includes all information with respect to the Nominees that would be required to be disclosed for director candidates in proxy materials pursuant to Regulation 14A.Coppersmith Capital concluded that it remains open to a constructive dialogue regarding Board composition and if the Company is willing to enter into serious discussions and agree to a framework for the addition of the Nominees to the Board, Coppersmith Capital will make the Nominees available for interviews with the Nominating Committee. 5 · On June 4, 2013, Mr. Zwanziger contacted Coppersmith Capital to propose that Coppersmith Capital execute a confidentiality agreement pursuant to which the Company would disclose information regarding the Company’s nominees to Coppersmith Capital two days in advance of its related public disclosure. Mr. Zwanziger stated his position that once Coppersmith Capital had reviewed the relevant information it should immediately withdraw its nomination of its three highly-qualified Nominees. · On June 5, 2013, in an attempt to find a mutually agreeable resolution to reconstituting the Board, Coppersmith Capital executed the confidentiality agreement and was presented with information regarding the Company’s nominees. · On June 6, 2013, after review of the Company’s nominees’ qualifications, Coppersmith Capital concluded that their addition to the Board falls far short of the meaningful change needed at Alere and determined to proceed with its proxy solicitation for the election of the Nominees at the Annual Meeting, informing the Company as such. · On June 7, 2013, Alere filed a preliminary proxy statement in connection with the Annual Meeting, nominating four new director nominees for election at the Annual Meeting thuseffectively replacing all four incumbent directors up for election at the Annual Meeting with new director candidates. · On June 10, 2013, Coppersmith Capital delivered an open letter to Mr.Zwanziger expressing its concern that the Company’s replacement of all four incumbent directors up for election at the Annual Meeting with new director candidates appears to be a defensive, reactionary tactic in the face of an election challenge rather than proactive change.Coppersmith Capital reiterated its previously stated view regarding the need for a comprehensive rationalization of Alere’s cost structure, business portfolio and capital structure and outlined specific steps to help improve the Company’s growth and margin profiles. Based on its preliminary review of the qualifications of the Company’s nominees, Coppersmith Capital raised questions on the ethics and business judgment of the Company nominees and concluded that their proposed election will not amount to the meaningful change that Coppersmith Capital believes necessary. Coppersmith Capitalreiterated its willingness to work with the Board to compose the best possible slate of candidates to represent the interests of all stockholders. However, it also noted that it is prepared to continue to move forward with an election contest in order to ensure that the best interests of all stockholders are represented on the Board. **** 6 REASONS FOR THE SOLICITATION We are deeply concerned by the sustained stock price and operational underperformance at Alere.We believe that the Board and management lack a coherent strategy for arresting these declines and restoring Alere’s performance and have committed significant execution missteps that have resulted in serious issues.We firmly believe that improvement in the composition of the Board is needed urgently to set the Company on the right track.Most importantly, we believe that the Board should not be merely reconstituted with Company-selected nominees, but should be enhanced by the addition of stockholder representation open to strategic and structural change.For the reasons outlined below, we have no confidence that the director candidates proposed by the Company, albeit new, are the individuals who are best positioned to oversee a rationalization of Alere and unlock stockholder value. Based on our review of the publicly disclosed qualifications of the Company nominees: · We question the Company nominees’ commitment to consider the strategic and structural changes that we believe stockholders are focused on. We believe that direct stockholder representation is required in the boardroom to ensure consideration of all strategies grounded in the realities of Alere’s core competencies and risk-adjusted maximization of value. · We are concerned that the Company nominees principal experience is in the pharmaceuticals industry, an area significantly different from the medical device and diagnostics industries.In our view, this puts into question the Company’s strategic focus on its core diagnostics business and the ability of the Board, composed as proposed by the Company, to effectively oversee that diagnostics business. · We are concerned about widely reported ethical and/or business judgment lapses by Company nominees as CEO or chairman, leading us to question their ability to provide proper corporate governance oversight of the Company and hold management accountable for their poor execution.We are particularly troubled by widely publicly reported failures in oversight during the tenure of Sir Thomas McKillop, one of the Company’s nominees, as Chairman of the Board of Royal Bank of Scotland Group PLC (“RBS”).During Mr. McKillop’s tenure as Chairman, RBS sustained massive losses and engaged in poor capital allocations, most notably in the 2007 acquisition by RBS (as part of a consortium) of its Dutch rival, ABN AMRO Bank N.V., resulting in a U.K. government infusion of approximately $71 billion.1Mr. McKillop has also been individually named as a defendant in a litigation brought in London’s High Court on April 3, 2013 by 12,000 individuals and around 100 institutions alleging that RBS, Mr. McKillop and three other individuals misled investors about the RBS’ financial health during a 2008 share rights issue. Accordingly, we seek stockholder support for the election of our three highly-qualified Nominees who we believe are better positioned to devise and execute on a successful strategy to unlock value for the benefit of all Alere stockholders. WE BELIEVE THAT ALERE SUFFERS FROM STRUCTURAL, OPERATIONAL, GOVERNANCE AND LEVERAGE DEFICIENCIES THAT ARE RESPONSIBLE FOR LONG-TERM POOR PERFORMANCE AND THREATEN ALERE’S FUTURE ABILITY TO CREATE VALUE FOR STOCKHOLDERS We are one of the largest stockholders of the Company, owning [5,083,058] shares of Common Stock, representing approximately [6.3]% of the shares of Common Stock outstanding. Our goal is to maximize the value of Alere’s stock for the benefit of all stockholders.We are seeking to elect our highly-qualified Nominees because we believe that the current Board’s performance has been unacceptably poor in several areas, including capital allocation, management supervision and corporate governance.We have little confidence that the Board and management, having overseen this poor performance during their long average tenure, have the expertise and commitment to address the resulting areas of weakness for the Company: · Poor Stock Performance – Alere’s stock price performance has consistently lagged the stock market, generally, as well as healthcare companies, specifically.Over the past three years, Alere’s stock has declined over 25%, dramatically underperforming both the indices the Company itself has chosen as comparable, the New York Stock Exchange Composite Index (“NYSE Composite”) and the Dow Jones U.S. Healthcare Index (“DJ US HC Index”), by 75% and 105%, respectively.2 1 Based on reports in the Wall Street Journal. 2 Through May 31, 2013 7 · Poor Operational Performance – Alere’s operational performance has deteriorated meaningfully over the last three years fiscal years with gross margin declining over 400 basis points, operating margin over 600 basis points, and the Company repeatedly missing its initial annual guidance for earnings per share (“EPS”) and targets for new product sales. · Misallocation of Capital – In our view, Alere’s allocation of capital has been profligate and frequently misdirected.Over the last six years Alere has spent over $1.8 billion on acquisitions for its Former Health Management Division.The Company has already written off nearly $1.4 billion of that investment, or the equivalent of roughly two-thirds of the Company’s current market capitalization. · Excessive Leverage –Alere maintains an excessive debt balance, which is in our view attributable in large part to the Company’s poor capital allocation.Even as Alere’s market capitalization has shrunk, its debt has ballooned to levels comparable to those employed in leveraged buyout transactions.We strongly believe this leverage impairs Alere’s valuation, places the Company at undue risk of future insolvency or failure to refinance and impedes the investment, both organic and inorganic, in Alere’s core diagnostic franchises. · Poor Corporate Governance – Alere has combined Chairman and CEO roles, has no lead independent director and even after its recent decision not to re-nominate a management insider to the Board, continues to have two insiders among its incumbent directors.We believe these corporate governance deficiencies have led to a Board that is not well positioned to, and has consistently failed to, hold the senior management team accountable for its performance. We are concerned that these issues will not be adequately addressed and that stockholder value will continue to deteriorate unless the Board is meaningfully reconstituted with the addition of our three highly-qualified Nominees.The Nominees, if elected at the Annual Meeting, would represent a minority of the Board and would seek to work with the other Board members to address the concerns outlined above and discussed in further detail below.The Nominees, subject to their fiduciary duties as directors, will endeavor to work with the other members of the Board to explore all strategic and operational alternatives to enhance stockholder value, including, but not limited to, selling the Company in whole or in part, divesting non-core assets to reduce leverage, rationalizing the Company’s expense structure and re-focusing Alere on its core business of rapid, point-of-care diagnostic testing. We believe the Company’s misguided commitment to the status quo is highly unlikely to reverse Alere’s long-term poor stock price performance Alere’s stock has underperformed the stock market, generally, as well as healthcare companies, specifically over the short, medium and long-term timeframes, as compared to both the NYSE Composite and the DJ US HC Index, the indices the Company itself has chosen as comparable.We believe this significant stock price underperformance is a reflection of Alere’s misguided strategy, convoluted structure and poor execution.We fear that the stock performance is unlikely to improve on a sustained basis until Alere’s various deficiencies are adequately addressed. 8 Stock Performance(a) 2 Year 3 year 5 year 1 Day Before Matria(b) 10 Year Alere -36.1
